 


109 HCON 42 IH: Expressing the sense of the Congress that a commemorative postage stamp should be issued to promote public awareness of Down syndrome.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 42 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Sessions (for himself, Mr. Langevin, and Mr. Hostettler) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued to promote public awareness of Down syndrome. 
 
 
That it is the sense of the Congress that— 
(1)the United States Postal Service should issue a commemorative postage stamp to promote public awareness of Down syndrome; and 
(2)the Citizens’ Stamp Advisory Committee of the United States Postal Service should recommend to the Postmaster General that such a stamp be issued. 
 
